DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

              DONOVAN BURGHER and SHARON BURGHER,
                           Appellants,

                                        v.

                      NATIONSTAR MORTGAGE, LLC,
                               Appellee.

                                  No. 4D18-1361

                                  [April 9, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard H. Harrison, Senior Judge; L.T. Case No. 50-2013-
CA-007033.

    Donovan Burgher and Sharon Burgher, Lake Worth, pro se.

   Nancy M. Wallace of Akerman LLP, Tallahassee, and William P. Heller
of Akerman LLP, Fort Lauderdale, for appellee.

PER CURIAM.

    Affirmed. 1

GROSS, MAY and GERBER, JJ., concur.

                              *          *          *

    Not final until disposition of timely filed motion for rehearing.



1  We are mindful of the issuance of Administrative Order SC20-23 (the
requirement in Florida Rule of Civil Procedure 1.580(a) for the clerk to issue a
writ of possession “forthwith” remains suspended) and Executive Order 20-94
(suspending and tolling any statute providing for a mortgage foreclosure cause of
action under Florida law for 45 days from April 2, 2020). We trust any motions
directed to those orders shall be filed in the lower tribunal upon issuance of our
mandate.